 

[ex10-2_001.jpg] 



 

OPTION TO PURCHASE COMMON STOCK OF



TURBINE TRUCK ENGINES, INC.

 

On the 29th day of December, 2017, NOVO INTEGRATED SCIENCES, INC., a Nevada
corporation (the “Company”) hereby grants, as of the date hereof, to Christopher
David, an individual (hereinafter “Optionee”), upon the terms and conditions
hereinafter set forth, an option to purchase up to TWO MILLION (2,000,000)
shares of the Company’s common stock (the “Option”) at an exercise price of
FORTY-TWO CENTS (US$0.42).

 

This Option is granted, to Optionee, in accordance to the terms and conditions
of the seven (7) month Employment Agreement, dated December 29, 2017, (effective
January 1 through July 30, 2018) (the “Agreement”) with its current President,
Christopher M. David, which provides for Mr. David to remain fulfilling the
roles and responsibilities as the company’s President through July 30, 2018.
This Option expires on the Expiration Date (hereinafter defined).

 

1. Exercise of Options.

 

(a) Subject to subsection (b) of this Section 1, this Option may be exercised,
in whole or in part, upon presentation, to the Company at Turbine Truck Engines,
Inc., Attention: CEO/President, 11120 NE 2nd Street, Suite 200, Bellevue,
Washington, 98004 or at such other address as the Company may designate as the
Company’s principal corporate address; of (i) the attached Exercise Form
(Exhibit A) duly executed and delivered notice to Optionee; together with (ii)
either (x) a wire transfer, certified bank or cashier’s check payable to the
order of Company in the amount of the Exercise Price or (y) the Optionee’s
election to Net Exercise in accordance with the following formula:

 

Net Exercise Formula (Cashless): The Holder may elect to receive Option Shares
equal to the value of this Option (or the portion thereof being canceled)
pursuant to a Net Exercise Formula whereby the Company shall issue to the Holder
a number of Option Shares computed using the following formula:

 

 

Y (A-B)

X = ———————

A

 

 

  Where: X = the number of the Option Shares to be issued to the Holder.        
      Y = the number of the Option Shares purchasable under this Warrant.      
        A = the fair market value of one Share on the date of determination.    
          B = the per share Exercise Price (as adjusted to the date of such
calculation).

 

Fair Market Value. For purposes of this Section, the per share fair market value
of the Option Shares shall mean the average of the closing prices of the Common
Stock as quoted on the Over-the-Counter Bulletin Board, or the principal
exchange on which the Common Stock is listed, in each case for the fifteen (15)
trading days ending five (5) trading days prior to the date of determination of
fair market value.

 

(b) Expiration Date. The Option to purchase the Company’s common stock must be
exercised, in whole or in part, on or before the date which is five (5)-years
from the date hereof, December 29, 2022, (the “Expiration Date”).

 

(c) The Option shall be exercisable at forty-two cents (US$0.42) (i.e. the
“Exercise Price”).

 

 

P a g e | 2

 



2. Vesting. This Option fully vest as of the date hereof (December 29, 2017).

 

3. Purchased and Underlying Common Stock.



 

(a) Upon receipt of an Exercise Form and payment of the Exercise Price (or Net
Exercise election), the Company shall issue and cause to be delivered with all
reasonable dispatch to Optionee, a certificate or certificates for the number of
full shares of Common Stock comprising the applicable Common Stock so purchased
upon the exercise of a vested Option (the “Purchased Common Stock”). Such
certificate or certificates shall be deemed to have been issued, and any person
named therein shall be deemed to have become a holder of record of such Common
Stock, as of the date of receipt of the Exercise Form and payment of the
Exercise Price (if required), notwithstanding that the certificates representing
such Common Stock shall not actually have been delivered or that the transfer
shall not have been reflected on the stock transfer books of Company.

 

(b) the Company shall at all times keep reserved so long as this Option remains
outstanding, out of its authorized common stock, sufficient common stock as
shall continue to be subject to purchase under this Option (the “Underlying
Common Stock”).

 

4. Rights and Obligations of Optionee.

 

(a) Optionee or any subsequent holder of this Option shall not, by virtue
hereof, be entitled to any rights of a shareholder in Company, either at law or
in equity.

 

(b) Optionee or any subsequent holder of this Option, as such, shall not be
entitled to vote or receive dividends or to be deemed the holder of the Common
Stock for any purpose, nor shall anything contained in this Option Agreement,
confer upon Optionee any of the rights of a shareholder of Company including,
but not limited to, any right to vote, give or withhold consent to any action by
Company, whether upon any reclassification of stock, consolidation, merger,
share exchange, conveyance or otherwise, receive notice of meetings or other
action affecting shareholders (except for the notices provided for herein),
receive dividends, receive subscription rights, or any other right until this
Option shall have been exercised and Optionee shall have become the record
holder of the Common Stock, as provided herein.

 

(c) In the event that the number of authorized shares is altered, pursuant to
stock splits, initial public offerings, or other activity, all of the shares
granted to the Executive hereunder shall be adjusted proportionately.

 

5. Purchased Common Stock. The Company covenants and agrees that all Purchased
Common Stock to be delivered upon proper exercise of this Option shall be
recorded on the books of Company in the name of Optionee and shall be duly and
validly authorized and issued, fully paid and non-assessable, and free from all
preemptive rights, taxes (other than transfer taxes), liens, charges and
security interests created by Company with respect to the issuance thereof.

 

6. Disposition of Options or Common Stock.

 

(a) Optionee and/or any transferee hereof or of the Purchased Common Stock by
its acceptance hereof or thereof, hereby understands and agrees that neither
this Option nor the Purchased Common Stock have been registered under U.S.
Securities Act of 1933, as amended (the “Securities Act”) or applicable state
securities laws (the “State Acts”) and shall not be sold, pledged, hypothecated,
donated or otherwise transferred (whether or not for consideration) except upon
the issuance to Company of a favorable opinion of counsel or submission to
Company of such evidence as may be reasonably satisfactory to counsel to
Company, in each such case, to the effect that any such transfer shall not be in
violation of the Securities Act and/or the State Acts. It shall be a condition
to the transfer of this Option that any transferee hereof deliver to Company its
written agreement to accept and be bound by all of the representations, terms
and conditions of this Option.

 

 

P a g e | 3

 

(b) The stock certificates of Company that will evidence the Purchased Common
Stock may be imprinted with a restrictive legend in substantially the following
form:

 

THE SECURITIES EVIDENCED BY THIS OPTION HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT
TO ANY EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND UNDER
APPLICABLE STATE LAW, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE
SATISFACTION OF THE COMPANY.

 

Company has not agreed to register any of the Purchased Common Stock for
distribution in accordance with the provisions of the Securities Act or the
State Acts. Except as otherwise set forth herein, Company has not agreed to
comply with any exemption from registration under the Securities Act or the
State Acts for the resale of such Common Stock. Hence, it is the understanding
of Optionee that by virtue of the provisions of certain rules respecting
“restricted securities” promulgated by the U.S. Securities and Exchange
Commission, all or part of the Purchased Common Stock may be required to be held
indefinitely, unless and until registered under the Securities Act and the State
Acts, or unless an exemption from such registration is available (in which case
Optionee may still be limited as to the amount of such Common Stock that may be
sold).

 

7. Representations.

 

(a) Risk Factors. Optionee understands and acknowledges that (i) this Option and
the Purchased Common Stock are unregistered, restricted securities and are not
readily marketable and (ii) there is a significant degree of risk in investing
in the Common Stock. Optionee agrees that he must be able to bear the economic
risk of the loss of the entire investment in the Common Stock if it exercises
this Option.

 

(b) Knowledge and Experience; Financial Capability and Net Worth. Optionee has
(i) such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risk of the investment in the Common Stock,
(ii) has determined that such investment is suitable for Optionee in view of its
financial circumstances and available investment opportunities; and (iii) no
need for liquidity of the investment and no reason to anticipate any change in
Optionee’s financial circumstances which may cause or require any sale, transfer
or other distribution of the Purchased Common Stock.

 

(c) Information. Optionee agrees that it shall be its responsibility to request
such information with respect to Company as it and its advisors deem appropriate
to evaluate the risks and merits of investment in the Purchased Common Stock at
the time that Optionee exercises this Option.

 

8. Remedies. The Company stipulates that the remedies at law of Optionee in the
event of any default or threatened default by Company in the performance of or
compliance with any of the terms of this Option are not and will not be adequate
and that, without limiting any other remedy available at law, such terms may be
specifically enforced by a decree for the specific performance of any agreement
contained herein or by an injunction against a violation of any of the terms
hereof. The rights and remedies of Optionee are cumulative and not exclusive of
any rights or remedies which Optionee might otherwise have.

 

 

P a g e | 4



 

9. Survival. The various rights and obligations of Optionee hereof as set forth
herein shall survive the exercise of this Option at any time or from time to
time and the surrender of this Option.

 

10. Change; Waiver. Neither this Option nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought. No failure or delay of Optionee in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.

 

11. Governing law. The execution, effectiveness, construction, performance,
amendment and termination of this Option and the resolution of disputes
hereunder shall be governed under the laws of Nevada.

 

12. Confidentiality. The parties acknowledge that the existence and the terms of
this Option and any oral or written information exchanged between the parties in
connection with the preparation and performance this Option are regarded as
confidential information. Each party shall maintain confidentiality of all such
confidential information, and without obtaining the written consent of the other
party, it shall not disclose any relevant confidential information to any third
parties, except for the information that: (a) is or will be in the public domain
(other than through the receiving party's unauthorized disclosure); (b) is under
the obligation to be disclosed pursuant to the applicable laws or regulations,
rules of any stock exchange, or orders of the court or other government
authorities; or (c) is required to be disclosed by any party to its
shareholders, investors, legal counsels or financial advisors regarding the
transaction contemplated hereunder, provided that such shareholders, investors,
legal counsels or financial advisors shall be bound by the confidentiality
obligations similar to those set forth in this Section. This Section shall
survive the termination of this Option for any reason.

 

13. Severability. In the event that one or several of the provisions of this
Option are found to be invalid, illegal or unenforceable in any aspect in
accordance with any laws or regulations, the validity, legality or
enforceability of the remaining provisions of this Option shall not be affected
or compromised in any respect. The parties shall strive in good faith to replace
such invalid, illegal or unenforceable provisions with effective provisions that
accomplish to the greatest extent permitted by law and the intentions of the
parties, and the economic effect of such effective provisions shall be as close
as possible to the economic effect of those invalid, illegal or unenforceable
provisions.

 

14. Successors. This Option shall be binding on and shall inure to the interest
of the respective successors of the parties and the permitted assigns of such
parties.

 

[Remainder of Page Intentionally Left Blank]

 

 

P a g e | 5



 

IN WITNESS WHEREOF, the parties hereto have executed this Option as of the date
first above written.

 

Novo Integrated Sciences, Inc., a Nevada Corporation

 

By: /s/ Pierre Dalcourt   Date: December 29, 2017   Dr. Pierre Dalcourt, Board
Chairman                 By: /s/ Michael Gaynor   Date: December 29, 2017  
Michael Gaynor, Secretary-Treasurer      

 

[Remainder of Page Intentionally Left Blank]

 

 

P a g e | 6

 

CERTIFICATE

OF

OPTIONS

 

Certificate Number: #31   Options: 2,000,000

 

This Certifies that Christopher David, an individual, is the owner of TWO
MILLION (1,000,000) Options of Novo Integrated Sciences, Inc., common shares
fully paid and non-assessable, transferable only on the books of the Corporation
in person or by Attorney upon surrender of this Certificate properly endorsed.

 

This Certificate is granted in accordance with the terms of the Option to
purchase common stock of Novo Integrated Sciences, Inc., a Nevada corporation,
dated December 29, 2017. The Option fully vest on December 29, 2017. The
exercise price of these Options is forty-two cents (US$0.42) per Option. The
Option expires on December 29, 2022 (5-years years from the grant date) and is
exercisable, in whole or in part, at any-time from the vest date until the
expiration date.

 

In Witness Whereof, the said Corporation has caused this certificate to be
signed by its duly authorized officers and its Corporate Seal to be hereunto
affixed this 29th Day of December A.D. 2017.

 

[CORPORATE SEAL]

 

/s/ Pierre Dalcourt   /s/ Michael Gaynor Dr. Pierre Dalcourt   Michael Gaynor
Board Chairman   Secretary, Treasurer, Director

 

 

P a g e | 7

 

EXERCISE FORM

 

TO: NOVO INTEGRATED SCIENCES, INC.

Attention: CEO-President

11120 NE 2nd Street, Suite 200

Bellevue, Washington 98004

 

The undersigned, being the lawful holder of the Option evidenced by the attached
Option Agreement, elects to purchase
__________________________________________________ shares the Common Stock of
NOVO INTEGRATED SCIENCES, INC., at an Exercise Price of forty-two cents
(US$0.42) per option and elects either:

 

(a) [  ] Cash Exercise: the Holder hereby makes payment of U.S $____________ in
payment of the purchase price thereof, which includes the Exercise Price in
full, together with all applicable transfer taxes, if any; or     (b) [  ] Net
Issue Exercise (Cashless): The Holder elects to receive Option Shares equal to
the value of this Option (or the portion thereof being canceled) whereby the
Company shall issue to the Holder a number of Option Shares computed using the
following formula:

 

 

Y (A-B)

X = ———————

A

 

 

  Where: X = the number of the Option Shares to be issued to the Holder.        
      Y = the number of the Option Shares purchasable under this Warrant.      
        A = the fair market value of one Share on the date of determination.    
          B = the per share Exercise Price (as adjusted to the date of such
calculation).

 

Fair Market Value. For purposes of this Section, the per share fair market value
of the Option Shares shall mean the average of the closing prices of the Common
Stock as quoted on the Over-the-Counter Bulletin Board, or the principal
exchange on which the Common Stock is listed, in each case for the fifteen (15)
trading days ending five (5) trading days prior to the date of determination of
fair market value.

 

Signature: _______________________________________

 

Print Name: ______________________________________         Date:
______________________

 

Social Security Number: _______________________________________

 

Address: ________________________________________          
 ________________________________________          
 ________________________________________  

 

Phone No. _________________________________          Email:
_________________________________

 

 

 

 

 

